Conventional energy sources and energy technology (debate)
The next item is the report by Mr Reul on behalf of the Committee on Industry, Research and Energy on conventional energy sources and energy technology [http://www.europarl.eu.int/oeil/FindByProcnum.do?lang=2&procnum=INI/2007/2091" ].
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, since I have a few extra minutes, let me begin by thanking the Commission, the Secretariat of our Committee and the other rapporteurs. It was not such an easy task, and I am grateful that we managed to cooperate in an objective manner and to seek out the widest possible common ground on what is not an entirely straightforward issue.
Our work was based on three communications from the Commission, and our aim in this report was to provide answers in the three areas covered by those communications, which we managed to do by a large majority in the responsible committee. The starting point was a generally accepted principle that is restated in every debate on energy policy, namely the view shared by the Commission and Parliament that energy policy has three major goals - competitiveness, in other words affordable prices, protection of the environment and security of supply. The conclusion that the solution lay in the continuing development of new and existing energy technology was certainly the easiest part of the report to deal with.
Technology is the key to the pursuit of these three goals. In a world in which demand for energy is constantly growing while the supply of fossil fuels is steadily dwindling, it is therefore crucial that we invest in research and innovation and try to make progress in these areas. We need only look at the potential for increasing the generation efficiency of coal-fired power stations, which averages 34% at the present time but could be raised to 55% through the use of state-of-the-art technology. If a third of old plants were replaced by cutting-edge facilities, fuel consumption could be reduced by 30%. That is just a small example of the opportunities offered by new technology.
We also spoke about two energy sources which are very different from each other but which share the distinction of provoking the greatest political controversy. No one doubts that the share of fossil fuels, which accounted for 79% of gross domestic fuel consumption in the European Union in 2004, will remain high in the foreseeable future. However long this may continue, the fact is that we will certainly have to operate with fossil fuels for some time to come. Coal is a major factor that plays an important role - one reason, of course, being that it is one of the few energy sources, or indeed the main energy source, that we possess in Europe, even if its availability varies between Member States. This is a significant advantage, particularly in terms of the security of our energy supplies.
This means - and this was an important point in our discussions - that when we say coal has a future, which the Commission has thankfully described, we must ensure that the critical aspects of coal use are addressed. One of these critical aspects is the emission of carbon dioxide. One option is greater efficiency and better technology, and the other option is to try to use new technology to separate CO2 and store it underground - the famous carbon capture and storage (CCS) technology.
That is easier said than done of course, but there are indications that it works. We have acknowledged that in this report and have advocated promoting the development of CCS technology, because it gives us a chance to go on benefiting from coal, which is a very reliable source of energy for us in Europe. This is why we have also stressed that we need to tread warily, that carbon capture can reduce generation efficiency and that it is therefore difficult to estimate when CCS technology could come on stream. Above all, we must do our homework and formulate the appropriate legal provisions.
The third and most controversial part of the report relates to the issue of nuclear energy. Nuclear plants account for more than 30% of power generation in Europe, and nuclear power has advantages that are undeniable, whatever our political views. It is there, it is affordable, and it makes a major contribution to security of supply. In terms of reducing CO2 emissions, it is an extremely exciting and interesting option, and I do believe it would be reckless if we simply pushed this form of energy aside and did not even consider it.
We succeeded - not without difficulty - in finding formulas to which a large majority could subscribe and which conveyed the message that airing these ideas is part and parcel of a full debate but that the decision to adopt or reject them is a matter for the Member States. That is quite an important point, but our intention is to contribute to the area for which Europe bears some responsibility, namely security of supply. In this respect it is a wise move to establish the High-Level Group on Nuclear Safety and Waste Management and the European Nuclear Energy Forum, and it is undoubtedly right, as postulated in the Illustrative Nuclear Programme for the Community (the PINC paper), to carry this debate forward and, when we discuss investments in new technology, not to turn our backs on any potential solution.
In short, an energy mix does not mean sifting out particular sources of energy but taking all sources into consideration. I hope we shall manage to adopt this resolution tomorrow in the form in which it was approved by a large majority in committee.
Member of the Commission. - Mr President, first of all I would like to congratulate Mr Reul on his report. It comes as the last report from the European Parliament in the follow-up of the energy and climate change package from 10 January. The other two reports, by Mr Vidal-Quadras and Ms Thomsen, have given the Commission valuable input for further formulation of the proposals.
The first concerns our preparation of the internal market package, and the second, the continuing work on the Directive on Renewable Energy. I am also very grateful for the timely input Mr Reul and this House will provide in the area of energy innovation, clean fossil fuel and nuclear energy.
On many accounts, the Commission is already in line with the calls of Parliament and is working on a number of outstanding issues identified in the report.
Europe needs to achieve the important goal of combating climate change. For that, and also for security of supply, we need low-carbon, highly efficient energy technologies. We also need to use fossil fuels in a more sustainable way. And it will be difficult to achieve our climate change goals without the use of nuclear energy.
Let me start by addressing the issue of energy innovation. The Commission intends to present the European Strategic Technology Plan at the end of November. Europe has proven to be successful in setting a regulatory framework in support of low-carbon technologies. Targets have been agreed for energy savings and for renewable energy. We are also building a truly internal market. There is no doubt that these are the basis for the third Industrial Revolution.
However, this is far from enough. If we only depend upon imported low-carbon technologies, we will fail our security of supply and competitiveness objectives.
The analyses currently under way in the Commission show that Europe is falling short in the development of low-carbon technologies. In essence, we are not able to convert the high quality, basic research that is done in the EU into world leading technologies. Today, we do not focus sufficiently on matching research to business developments, by building pilot and demonstration plants to get up to full commercial scale.
For Europe to lead the world in innovation for climate change and energy security, it is essential to be more efficient in the management of the resources invested in energy innovation.
We therefore need better, joint strategic planning at EU level, as well as more effective implementation of energy technology programmes and measures.
Furthermore, and as was stated in Mr Reul's report, we have to mobilise additional financial and human resources for energy technology research and demonstration.
We have already increased the budget for energy in the seventh Framework Programme by 50% and for the Competitiveness and Innovation Programme by 100%. This could not have been achieved without strong support from the European Parliament.
Member States are also going down this road, and I am convinced that the private sector will do the same, once the framework conditions are right. This applies in particular to industrial-scale demonstration projects and early market deployment, as well as to the fundamental role of small- and medium-sized enterprises.
I will now turn to the second part of the report: the challenges associated with conventional sources of energy. We must recognise that these energy sources will play a substantial role in the energy mix for years to come.
We share the same view: that we need to make the transition from traditional to sustainable fossil fuels. Before the end of the year, the Commission will take further steps to address the use of modern technologies in power generation from fossil fuels.
In particular, the Commission will address the issue of the legal framework for the capture of carbon dioxide and its geological storage. We will table a legislative proposal which aims at establishing the regulatory framework in order to provide legal certainty, and to ensure public confidence in the safety of carbon capture and storage (CCS) deployment. I am also currently preparing a communication to set the political framework in support of CCS.
I agree that CCS will require significant research efforts before it can be commercially viable. This is why CCS will be included among the strategic energy technologies in the Strategic Energy Technology Plan. This is also why we are singling it out for communication in connection with the legislative proposal.
In parallel with continuous research and development efforts, the EU needs to move on demonstration plants. Such projects will provide invaluable experience. They will allow us to optimise existing technologies, and to identify and respond to the remaining challenges.
The goal is clear: to see several large-scale demonstration plants operational in the EU by 2015, and to bring the technology to the market by 2020. This will not happen unless there is strong commitment from the European private sector and strong, supportive government policies. The Commission is ready to lead, but it will be necessary to get the full support of Member States and of the European Parliament.
I will now come to nuclear energy. I am pleased to note that your message regarding nuclear energy is fully in line with our conclusions in the communication on a Nuclear Illustrative Programme, as widely supported by the Economic and Social Committee.
I am also glad that the first meeting of the High Level Group on Nuclear Safety and Waste Management took place on 12 October. The group has a mandate to progressively develop common understanding and, eventually, a higher level of nuclear safety.
I share the report's view that an open dialogue on nuclear energy is essential. For this reason, the Commission has set up a nuclear forum, on the lines of the other energy forums. The aim of the Nuclear Forum is to enlarge the debate on nuclear energy, and to involve all the relevant players.
On 26-27 November, the first meeting of that forum, also called the Bratislava/Prague Forum, will take place. I trust it will mean more transparency in allowing for consultation with, and between, all stakeholders. I am pleased that the European Parliament will also participate.
I would like, once again, to congratulate the rapporteur and the shadow rapporteurs for their excellent report. I thank the European Parliament for its support and cooperation. We will use this report in our further work, and I definitely look forward to the debate.
draftsman of the opinion of the Committee on Development. - (DA) Mr President, excuse me, but this report is not good, and neither has the work process in connection with it been good. Why has the Committee on Industry, Research and Energy not listened to the statements from other committees? On behalf of the Committee on Development I regret the fact that we have only been asked for a statement on the Commission's carbon emissions. Energy efficiency and savings and our most important criticisms are far too weak. In addition, they are otherwise entirely decisive for the developing nations. There is a huge amount of energy to be obtained through savings, and there are known technologies available, and for the developing nations at least it is much, much more important than CSS. In general, this also applies to the industrialised nations. In addition, why is oil being forgotten completely? The high oil prices are a major burden for the developing nations, particularly within the transport sector, where oil is dominant. In addition to improving efficiency, there is a need for other transport models. However, renewable energy is crucial if the developing nations are to develop, and it is grotesque that this is barely mentioned in the report. The proposal is blunt, and the views of the Committee on Development are not included in any way. I would therefore like to urge everyone to address this tomorrow.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (PL) Mr President, I would agree with the opinion of Herbert Reul as regards diversification in electricity generation, diversification of supply and improvements in energy efficiency and usage. The fact that natural resources are continually dwindling is nothing new to scientists working in the area of energy supply. For years, leading research centres have been observing the level of usage of natural resources and have published alarming reports. The findings of these reports show unequivocally that continued reliance solely on conventional methods of generating energy could, in future, lead the global economy to an energy crisis. Dwindling natural resources means that Europe will increasingly have to import from neighbouring countries, which can result in a gradual dependence on suppliers. We have already seen the negative consequences of such a policy on a number of occasions in neighbouring countries.
For this reason one of the principal challenges facing the European Union is diversification of energy sources as well as to work on creating new energy generation technologies. Positive policies in this area will be beneficial not just to society and the economy, but also to the natural environment. At this point, however, I would like to emphasise that not all countries will be able to pursue this policy in the short term. This is linked to historical conditions that resulted in the power sector, for many years, being backward in comparison with the countries of the old EU. For this reason, from the perspective of a citizen of such a country, I would like to point out that, as I said, Poland or the other countries in this geographical area will have to cover more ground than the countries of western Europe in modernising the power sector. Please consider this particular point. Taking climate change into account, the EU should become more involved in work on clean coal technology as the optimal solution for the natural environment, especially in those countries where the power sector in largely dependent on the use of coal.
on behalf of the PPE-DE Group. - (HU) Thank you for the opportunity to speak, Mr President. Commissioner, ladies and gentlemen, the report before us makes no secret of the fact that there are major arguments against conventional forms of energy. The issue most talked about nowadays in this connection is that of climate change. Not only do fossil energy sources contribute to global climate change, however; they also make Europe more dependent on external suppliers.
Allow me to cite one example from Hungary to illustrate my point. In a country where raw materials are in short supply, gas comprises 50% of the energy mix, 80% of this deriving from a single external source, namely Russia. This results in a degree of dependency that not only has far-reaching social and economic consequences, but can also exert considerable influence on Hungary's international relations. At the same time, however, these figures and others like them show that conventional energy sources are inevitably going to play a major role in Europe's energy supply in the decades ahead, even if renewable energies gain ground. To state the contrary would be tantamount to sticking our heads in the sand.
Ladies and gentlemen, the contradiction between the necessity of conventional sources and the risks associated with them must, however, be resolved. I believe Mr Reul's report presents the necessary toolkit for doing just this. I agree with the rapporteur that the European Union needs to focus on three fundamental objectives when establishing policy on conventional energy sources: increasing efficiency, and, connected to this, exploiting the potential of research and development, and reducing dependency on external sources. The best example of this last point is the Nabucco project; construction of this gas pipeline would represent a significant step towards diversification and so it is in the Community's interests to make it happen. Thank you very much, Mr President.
on behalf of the PSE Group. - (PL) Mr President, Commissioner, energy is a crucial factor as regards market competitiveness as well as quality of life for EU inhabitants. For this reason, therefore, the fundamental political and economic goals must be effectiveness in the sustainable generation of energy, efficiency in terms of reductions in overall usage, as well as reliability and safety of energy supplies. Achieving these goals will also result in a safe society. We cannot forget how much our citizens pay, either directly or indirectly, for every unit of energy. The competitiveness of the EU Member State's economies depends, among other factors, on better use of regional resources in the form of fossil fuels. This will only happen, however, when the Commission provides guarantees that the emission trading system will not hamper the replacement of existing power stations, e.g. coal-fired power stations, by more modern systems with lower CO2 emissions. Poland has already reduced emissions by 32% since 1988 while, over the same period, the countries of the old EU have done considerably less. The present figure for emissions per inhabitant in Poland stands at 7 tonnes per annum, while in the old EU countries this is up to two times higher. In these circumstances it would not be right for Poland to reduce CO2 emissions drastically by a further 30% from next year. This is a Commission decision that would have highly unfavourable social consequences.
My country cannot be sacrificed to the politics of climate hysteria. It is well known that the climate has changed, is changing and will continue to change and that we have to counteract the consequences of these changes, i.e. droughts, floods and shortages of drinking water. Justice, however, demands that reductions in CO2 emissions be linked to a per capita figure in EU countries. It is important that emission costs should not be decided arbitrarily on the basis of reductions and unclear principles. Competitiveness cannot be a function of false market incentives, and the price of energy has to reflect its real cost. It would seem sensible to use all possible methods that have been tested to absorb carbon dioxide, including biological methods, and to absorb methane. At present, however, priority should definitely be given to methods that improve the efficiency of converting primary energy into other forms based on pilot technological installations for the gasification and liquefaction of coal, as well as for the creation of hydrogen.
In conclusion, I would like to thank the rapporteur Mr Reul sincerely for the fruitful cooperation in preparing this report, which demonstrates a comprehensive, balanced and long-term approach to the problems of fossil fuels and atomic energy.
First of all, I would like to congratulate Mr Reul, and my other fellow Members, who have come up with valid amendments, on their well-balanced report and all the hard work they have put into it.
All the energy sources covered in the report have been given a sufficient amount of attention, while at the same time, the importance of alternative energy sources and new energy technologies was duly pointed out.
Energy diversification is of great importance in ensuring energy security, which happens to be vital to my country, Lithuania. This area is definitely vulnerable, as my country is fully dependant on one supplier, without any other alternative so far. A possible solution could be the construction of a safe, modern nuclear power plant. It would be the basis for both our political security and economic stability.
Discussions on this report involved sharing different views on the future of nuclear energy.
Although we should fully recognise the importance of alternative energy sources and their possible dominating role in the future, we should nevertheless develop a down-to-earth approach to nuclear energy and face the fact that 30% of the energy produced in the EU is produced by nuclear power plants. This energy contributes to the implementation of the Kyoto objectives as well as to increasing the security of energy supply.
I consider the amendments so energetically presented by the 'green' politicians who condemn nuclear power in the name of the security of European citizens to be hypocritical, as it could contribute to the increased insecurity of other European citizens.
I would like to encourage my fellow Members to be tolerant and to support the provisions enabling each nation to decide whether it is for or against the use of safe nuclear energy. Only by sharing our views and listening to different opinions will we be able to come to the right decision.
on behalf of the UEN Group. - (PL) Mr President, speaking on behalf of the Union for Europe of the Nations Group in this debate on conventional energy sources and energy technology, I would like to thank Herbert Reul for preparing a comprehensive report on this issue.
First of all, the author of the report is right to note that the most important issue, also in terms of the future of energy generated from conventional fuels, is for the countries of the European Union to work together in this area.
Secondly, with regard to the fact that the European Union's dependence on fossil fuel imports will rise to about 70% by 2030, and, in the case of oil imports, to as much as 94%, it is essential to make maximum use of fossil fuel resources within the countries of the European Union.
Thirdly, coal is just such a resource, with Germany holding as much as 7% of the world's reserves and Poland 2% of these reserves. It is important not to call into question the extraction of this fuel and the generation of energy from it, since electricity generated from fossil fuels is still half the price of electricity generated from renewable sources.
Fourthly, because of the ecological risks associated with the generation of electricity from coal, joint European investment is needed into research in new technologies in this area, financed from funds from the European Union budget.
Fifthly and finally, support is needed for European Union countries investing in atomic energy. In this context I would like to draw your attention to the agreement that has been drawn up for the construction of a modern nuclear power station in Ignalin, which is a joint project between Poland, Lithuania, Estonia and Latvia.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, may I say to Mr Reul that, since it has been more or less announced that the Greens do not approve of this report, I intend to focus on the points that I found most disturbing. These are also reflected in the amendments we have tabled.
During the drafting of this report it was impossible to engage in any critical reflection on nuclear energy. All the problems in Europe associated with the demise of the safety culture in our nuclear plants were off-limits, even though the incidents in Germany involving reactors operated by the Vattenfall company had just provided a glaring cautionary example. Discussion of the difficulty of funding waste disposal was likewise off-limits, as was the increasing threat of nuclear material being misused to build bombs or possibly for terrorist purposes.
I must tell you, Mr Reul, that there is one thing which has truly driven me to distraction, and I shall say this before we meet in Bratislava. It is the fact that in Slovakia now, in 2007, the Italian ENEL company is planning to complete a nuclear plant that was developed in the Soviet Union before Chernobyl. Construction began in Czechoslovakia in the early eighties, and two thirds of the construction work was completed. Now ENEL intends to finish building the plant without new planning permission and without having the plans checked for compliance with European standards. It is a disgrace.
People who sing the praises of nuclear energy have no right to go on disregarding that disgrace.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, crude oil is more expensive than ever. This also has an effect on the price of other fossil fuels. The cost of all forms of energy is rising, as four fifths of the EU's entire energy consumption is fossil fuel-based.
People are not prepared to reduce consumption, so there is a need for new technologies, greater energy efficiency, carbon capture and storage (CCS) and new nuclear technology, including research into nuclear fusion.
After the vote in the Committee's report, the hopes and dreams for the main alternatives are linked to CCS technology and nuclear power. There are no guarantees, however, that liquefied carbon dioxide can be stored safely in perpetuity. There are no signs that there might be investment in the hydrogen economy within the context of the transport infrastructure, let alone the use of electric cars running on carbon dioxide-free electricity, as is called for in the report. It will probably take half a century to tame nuclear fusion.
All in all, the Commission's proposal that by 2020 20% of the energy consumed in the EU should be produced with renewable fuels is just not credible. That will not be possible, at least not with renewable fuels produced in the EU's own territory or in the EU's big Member States.
The report under discussion presents far too optimistic a view because it suggests that fossil fuels will continue to be used, without any real alternatives and with no restraints at all. They will only stop being used if something forces the situation. We will be forced into this if natural resources run out before 2020, but it will not happen as a result of any systematic effort on the part of the EU Member States or an EU declaration. In fact, it will take not only volition, fine words and pious hopes, but also genuine action which challenges our present lifestyle.
Furthermore, the pricing system for electricity, where wholesale prices for electric power are determined by the power exchanges, should be rethought. The price is always set by electricity produced at the most expensive production costs as well as that produced based on the most expensive allowances. This is the price which all the producers get. Unfortunately, there are no guarantees that companies will spend the excessive profits they make this way on research into energy, as it is in the spirit of the times we live in that they distribute their profits in the form of dividends to their shareholders. Emission allowance trading is also a way to increase the profits of the electricity companies rather than reduce emissions.
on behalf of the ITS Group. - (FR) Mr President, ladies and gentlemen, the rapporteur is right to make the point that conventional sources of energy will remain indispensable for several decades to come. He is also right to call for diversification of energy sources and supplies, for safer and more environmentally conscious energy production and for more efficient energy use.
We are somewhat sceptical, however, about the grounds on which these measures are urged. In the first place, the stated reasons are largely a repetition of the myth that climate change is due to carbon dioxide emissions from human activity. Yet growing numbers of scientists, while not disputing the fact of climate change, for the climate is constantly changing, are calling into question the notion of global warming, the culpability of CO2 and the idea that the human race is behind it all. That being the case, the famous CCS (carbon capture and storage) technology - to which the report devotes much space but the long-term risks of which are unclear - sounds like a dodgy 'quick fix'.
Secondly, and despite the customary allusions to the Member States having primary responsibility for their energy choices, the rapporteur cannot help trying to steer them in a certain direction. Consider the space that his report devotes to the nuclear option - which remains entirely a matter of sovereign choice for each Member State and which cannot be considered solely from the perspective of CO2 emissions.
Finally, no mention whatever is made of globalisation as contributing to the over-use of fossil fuels. The promotion of international exchanges of goods at the expense of shorter, local and national, supply circuits is by no means irrelevant here. What the Commission has been doing for years through its ultra-liberal trade policy and the opening of our markets to global competition without a scrap of protection for our economies - whatever its underlying rationale - is very largely responsible for creating the problems that the Commission now claims it wants to resolve.
Mr President, there is much to commend in this report. Of course it makes the ritual genuflection to climate change hysteria, despite the increasing doubts over the supposed link between CO2 and climate. However, it also recognises the importance of diversifying energy supplies and of using fossil fuels, including coal, in the energy mix. It emphasises the need for energy security, and in this context rightly points to the need for energy efficiency, for continuing use of domestic resources, including coal, and for nuclear energy - both the current use of fission and the vital research on fusion, which is the great hope for the future.
The most remarkable factor in the energy debate is the way that the Greens and their fellow travellers agonise over carbon emissions but oppose the only mainstream low-carbon-generation technology. With oil at USD 90 a barrel, it is time for Ms Harms to recognise that nuclear power is the cheapest, safest, cleanest, most sustainable and most predictable base-load-generating technology available. As my colleague Mr Vidal-Quadras has said, nuclear waste disposal is simply a technical problem which has now been solved.
(CS) Ladies and gentlemen, first of all I would like to acknowledge the work of the rapporteur, who prepared a well-balanced and realistic report, which reflects the latest developments. I also appreciate this initiative by Parliament, as it is one of the few reports dealing with conventional energy sources.
I am convinced that in the next few decades fossil fuels will continue to be irreplaceable in the energy mix: they should therefore be given due consideration. Renewable energy sources are important, though they cannot replace conventional sources. As stated in this report, our efforts should aim at developing new technologies which allow for energy production with less environmental impact, such as clean coal technology. Nowadays, when we are experiencing ever-growing energy consumption on the one hand, and a lack of technologies to replace the existing energy sources on the other, an overly unidirectional orientation towards renewable sources could paradoxically accelerate the growth of Member States' dependency on energy imports from other countries. Because energy has become the most strategic of commodities, the debates on complete replacing conventional sources may be popular but are very irresponsible.
I regard as a triumph of common sense the fact that this report devotes sufficient attention to nuclear energy. If we are serious about the strategy for reducing the levels of CO2 emissions close to zero, we cannot reject nuclear energy, which is without question one of the cleanest energy sources. We should not remain alone in our efforts to reduce CO2 emissions, but strive to convince other superpowers to join us. Unless countries such as the US, China and India take similar measures, the measures we take will not have any real impact on a global scale because they can influence roughly only one seventh of global CO2 production.
In conclusion, I would like to suggest that the rapporteur study more carefully the differences between nuclear reactors. There is no comparison between the reactor that exploded in Chernobyl and those installed in the Czech Republic.
(FI) Mr President, Commissioner, Mr Reul's report begs the important question of what direction Europe and the world are going in on the energy question. The conflicts continue. For how long can we contain them?
There is no easy alternative to fossil energy, given current conditions, not even if we did what we could to save far more energy than we do now. Oil accounts for around 37% of the energy we use, gas 24% and coal 16%. Fossil fuels thus account for 77% of all our energy. We know that the International Energy Agency predicts that world energy consumption will grow by more than one and a half times each year. Consumption of fossil energy is expected to increase by even more than that because the large developing countries have little faith in wind power stations. The developing countries account for 70% of growth in energy consumption, and China alone represents 30% of that growth. The reserves of fossil fuels are therefore running out and are concentrated in fewer and fewer hands.
It will take decades to change the energy system. Time is running out; this is actually a race against time. Unless we can sort out the environmental and energy problems we cannot guarantee peace.
If I could mention some areas of action: we need intensive research, product development and new technologies, and we also need to change our behaviour. In Europe we do not even conduct intensive research, even though we are heading for greater dependence, higher prices and conflict. I just heard that the United States of America spends five times more money on environmental research than the Union. How is it that the Lisbon knowledge-based economy works in this way?
Finally, it needs to be said that energy has its social dimension. Prices have risen by 50% in just a few years.
(FR) Mr President, Commissioner, ladies and gentlemen, Mr Reul's report is a very good and thorough report and I congratulate him on it. I am astonished, however, at the space it devotes to coal.
Coal is undoubtedly an abundant energy source. It is also the world's most widespread source of fossil energy. I am concerned, however, at its increasingly predominant role in electricity generation. The impression is given that carbon capture and storage technology will solve the problem of greenhouse gas emissions from coal-fired power stations, but I must confess that I am sceptical. There are coal-fired power stations all over the world: is it possible to equip them all with carbon capture systems? How will we manage to prevent CO2 emissions from the so-called 'clean' coal-fired plants? Is there not a risk that, having already experienced the eras of wood burning, coal burning and oil burning, we might now be taking a backward step into another coal burning era?
To conclude on a more optimistic note, the report's strength lies, in my opinion, in its proposal for the European Strategic Energy Technology Plan. The plan needs to address the necessary diversification of energy sources by 2020, 2030 and 2050 and it must also reflect the importance of resource use at regional level.
(PL) Mr President, of the energy sources listed in the report, it is only coal, whether it be hard coal or brown coal, that is available in large amounts within the European Union. By and large, we have to import the other energy fuels. Energy requirements will increase in line with growth. At present it is not clear how successful we will be in developing production from renewable energy sources or from hydrogen batteries, but these too need energy supplies. For this reason, despite enormous efforts, we should not give up on coal too quickly as an accessible source of energy. We are not doing enough to develop clean energy from coal. More resources should be put into processing coal and into improving the efficiency of boilers and generators. We must maintain energy security and one of the elements of this is the coal that is available in nearly all EU countries. We cannot afford to dislike our natural riches.
Finally, I would like to congratulate Herbert Reul and his colleagues for an excellent and balanced report, which I fully support.
Mr President, Commissioner, it is good to see you burning the midnight oil along with us.
In Europe, we have a vast renewable energy potential. In Scotland, we know that better than most. As Ms Harms has said, my Group has a number of difficulties with the pro-nuclear aspects of this report. But my own view is that we must also make sure that we do research into other, non-nuclear sources of power and research into ways to make them better.
In paragraph 47, carbon-capture is experimental but it is promising, and in paragraph 47 we call on the Commission to lay down, as soon as possible, clear political guidelines for the promotion of research into carbon capture and storage. Commissioner, I am delighted to hear you are going to do that. It is important because, left to their own devices, the Member States will not come up with it.
In Scotland, we had at Peterhead a world-leading proposal for a demonstrator site. Because of political uncertainty entirely caused by the London Government not making it a priority, the project is going ahead - and it is going ahead in California.
Europe can have a lead in this; we can be globally significant in the research potential that we have, but we must have real action. I am glad to hear that this report has some ideas which the Commission is taking forward.
(CS) I would like to make 10 points regarding the report by Mr Reul. It is an excellent and well-balanced report, which, in my opinion, is written in the spirit of Antoine de Saint Exupéry's words about our future: our task is not to foresee it, but to enable it.
The report lists practically all the conventional energy sources, except perhaps, to please the Green Members here, for ebonite sticks and fox tails. Jokes aside, I recognise the exhaustive manner with which the report encompasses the general regulations governing the energy sector. As Professor Semjonov's historical findings confirm, since prehistoric and ancient times the same basic laws have applied: on the one hand humans have tried to lower the energy intensity of technologies, while on the other hand they have strived to produce more energy.
In my opinion, today an effective combination of energy sources and diversification of gas imports is vital. The weight of the European single market should be increased as a factor for guaranteeing the stability and reliability of supplies.
There are of course environmental risks involved, which would need to be carefully assessed. The rapporteur, Mr Reul, refers for example to the Arctic shelves, which, according to some estimates, account for up to 25% of new gas and oil sources.
The Commission will undoubtedly be asked to take measures to reduce the energy intensity per unit of GDP. Another essential task is drawing up a reasonable technology transfer policy.
(The President cut off the speaker)
(SK) Allow me to congratulate the rapporteur, Mr Reul, on his excellent report. This reports captures the status quo in the area of conventional energy sources and technologies, and at the same time draws attention, in a complex way, towards many aspects of their further use in the context of both securing energy supplies and the need to continuously increase emissions.
Since there is an increasing need for energy on a global scale, the European Union cannot afford to completely eliminate fossil fuels since they play an important part in overall energy production although their reserves keep diminishing. In spite of the fact that the European Union is on average relatively effective in producing energies from these conventional sources, some Member States could do still much more in the area of introducing and supporting new, more effective technologies and developing new, more effective cooperation units. Nor should the Member States create needless obstacles to new investments in the use of fossil reserves through the most advanced technologies available.
Another issue I want to concentrate on is nuclear energy. As we know, nuclear energy generates practically no CO2 emissions and I am convinced that sooner or later it will find its place even in those Member States that so far have been against it for ideological rather than pragmatic reasons. Since new technologies, such as fourth-generation reactors, are constantly developing (even in Russia, Mrs Harms), there are now options in place for further improvements to their operating safety and for safe storage of spent nuclear fuel.
To conclude, I would like to say that I appreciate that the work of the Commission shows a tangible tilt towards more a open and objective view and evaluation of the benefits of nuclear energy, resulting in initiatives such as the European Nuclear Energy Forum, the inaugural meeting of which will be held in Bratislava in November later this year, as mentioned in this House. Europe has long been lacking such a permanent platform for discussion, contributing to the exchange of knowledge, information and opinion. Such exchange will be useful both to the experts and the public in general, and I assume that it will be useful to the Greens as well.
(DE) Mr President, I would like to touch on two points. The first is one on which I hope and believe we are firmly united, namely the view that conventional sources and forms of energy and technology will continue to play a major role in the future. The idea that we can replace everything with energy from alternative sources is illusory. We must, however, make conventional technology environment-friendlier - that is absolutely essential - and we must also ensure that conventional forms of technology become more efficient. These are the views we share, and in these respects the report can be strongly endorsed.
The situation is perhaps somewhat different with regard to nuclear technology. It must be absolutely clear, with no ifs or buts, that every country can choose its own forms of technology, in other words it can opt for nuclear technology or choose to get by without recourse to the nuclear option.
Another principle that must be common to all of us is the primacy of safety - not only safety in the energy production process but also, of course, safe final disposal and, what is very important in today's world, where the significance of the global dimension is constantly growing, the non-proliferation of nuclear technology that can be used for military purposes.
I would have liked to see the report focus rather more sharply on these issues. We have, admittedly, addressed them in other reports, and I believe Europe must set the best of examples in this field. Regardless of what might be called the ideological stance - whether we are for or against nuclear technology - safety must be absolutely paramount. I hope that we in this Parliament and, of course, the Commission will be increasingly vigilant so as to ensure that all safety issues, including non-proliferation, remain in the foreground, otherwise we shall be failing in our responsibility for mankind and for peace in the world. I hope that this message might yet come across more clearly tomorrow in some amendments than it does in Mr Reul's report.
(BG) Geopolitical interests and the striking of balances, the level of technological development and its impact on the economy create the necessary conditions for a second chance to nuclear energy as an important element of the energy mix. This theme is very important and topical against the backdrop of the heated debate on the climate change, the security of energy supplies and the alternative power generation solution.
In my country Bulgaria, Kozlodui Nuclear Power Plant acounted for 43 % of the total power generation in the country, contributing to the sustainable development of the economy in 2006. Of course, these figures pertain to the period before the closing down of units three and four of the nuclear power plant on 31 December 2006. Analyses reveal that in the next few decades to come the consumption of electricity will double globally. All over the world, 31 reactors are under construction and others are in the planning phase. This dynamic process comes to show that active efforts are being made to seek solutions in order to overcome the challenges facing modern economies, to provide inexpensive and clean energy, to cope with the climate change, to observe the greenhouse emission quotas under the Kyoto Protocol, to safeguard the security of supplies and to reduce the dependence on imported gas and oil. And if I recall yeat another fact, i.e. currently nuclear power plants generate one-third of the elecrticity in the European Union, then I would conclude that perhaps the time for a nuclear Renaissance has come.
(CS) Ladies and gentlemen, the report should be commended for including all sectors of the energy mix while looking at conventional sources in particular. We certainly need to step up the effectiveness of fossil fuel use.
I am convinced, however, that there are several reasons why we cannot do without nuclear energy. Sustainable development, preservation of competitiveness in the broadest sense, true environmental protection and emission reductions are just some of these reasons. We are finally beginning to discuss nuclear energy without letting unhelpful feelings and emotions guide us, although some of the amendments tabled and even some of the contributions still do not bear witness to this.
I am therefore glad to hear realistic voices from the Commission and other EU institutions saying that we need to incorporate nuclear energy even in the future. In many countries nuclear energy already represents a key source, and is a guarantee of the much-discussed notion of energy independence and security. It seems at last that by pursuing quotas and percentages we will not end up doing what a Czech proverb describes in a colourful way as 'throwing the baby out with the bath water'.
(ES) Mr President, the own-initiative report we shall be voting on tomorrow is the third and final such report drafted by this House and concludes Parliament's response to the energy review submitted by the Commission at the beginning of the year.
Our colleague Herbert Reul has done a magnificent job throughout the debate in committee and has produced a sound, consistent text which fully encompasses the concerns of the majority of MEPs.
For a long time, fossil fuels and nuclear energy will continue to be the nub of our energy mix and despite the ambitious targets we have set ourselves for renewables, the contribution that they make will not be truly significant for several decades. Therefore, we must not temper efforts to research, develop and innovate in conventional sources since fulfilling our commitments in relation to climate change, security of supply and competitiveness involves achieving a more sustainable use of these sources.
The result of the committee vote was excellent as it highlighted the progress made in controlling the capture of carbon dioxide, in improving energy efficiency in the generation of electricity, in the contribution which synthetic fuels for transport can make, and in the competitiveness of the nuclear sector.
One Group in this House has tabled almost 40 amendments to the nuclear section seeking to change all objective and realistic references to nuclear fuels to references to renewable sources. I would like to remind them that this matter has already been voted on at a previous plenary sitting and, allow me please to tell the Group concerned, that it is free to live in a world divorced from reality, but that we will all suffer the consequences if their obsessions ultimately mean that their arguments prevail. The majority of the members of this House prefer to work with facts and to use those facts to draft sensible policies which do not lead our society into collective breakdown.
(BG) Allow me, first and foremost, to congratulate the rapporteur Mr Reul on his objective and balanced report. A major distinctive feature of the report is the clear outline of the role of conventional energy sources, the need for their increasingly efficient use through new technologies to achieve the energy security of the European Union with maximum compliance with the sustainable development goals and the combat against climate changes. I would like to support the conclusion that the increased investment in energy technologies at the European and national levels would not only contribute to the attainment of the EU energy goals but it would also enhance its capabilities to export facilities in compliance with the higher efficiency and security standards.
I would like to single out that section of the report which deals with nuclear energy not only because of its leading place in the generation of power from conventional sources but also because of the vital importance for nuclear energy to observe the highest nuclear safety standards. In this sense, the support to the appeal of the Commission to introduce common nuclear safety reference levels in the European Union is a crucial aspect of the report. I would like to specially emphasize the fact that Bulgaria, which intends to build a new nuclear power plant, takes great interest in the enhanced role of the European Union in the observance of high nuclear safety standards, as well as in the creation of favourable investment conditions for these large-scale projects that call for big financial, material and intellectual resource input. The work of the European Union, including the High-level Group on Nuclear Safety and Waste Management and the existing Nuclear Energy Forum, will contribute to the incorporation of nuclear energy into the EU policies in a more objective manner.
(DE) Mr President, necessary though it is to enact measures to combat climate change and promote renewables, it is extremely important that Parliament should also deal with the future of conventional energy sources. The Reul report emphasises the huge importance of coal and nuclear power to the regional economy. We have 300 000 European jobs in coalmining alone. Additional economic strength is provided by the power stations and through tax revenue. Some 60% of our electricity generation is based on European coal or nuclear power. Of course we must increase the efficiency and safety of these energy sources. Of course we must also seek to protect the environment by developing additional legal provisions governing matters such as carbon emissions.
On the other hand, we must not turn the legislative screw so tight that coal loses its international competitiveness. The fact is that renewable energy sources will not be able to grow as quickly as we would wish. We face the threat of restrictions on our independence in the field of foreign policy and arbitrary actions on the part of our energy suppliers. The only way to avoid that threat in future is with a strategic energy mix which also includes coal and nuclear power.
(ET) If climate change is to be brought under control it is important to reduce carbon emissions from combustion of fossil fuels to near zero. However, in order to prevent and mitigate the unwanted effects of climate change action must be taken now. Clean coal technology may prove to be possible, but we cannot pin all our hopes on it at present. The European Union must significantly reduce current greenhouse gas emissions and that must remain the cornerstone of our climate policy. I am pleased that the European Parliament Temporary Committee on Climate Change has recently approved a strong line for our negotiations at the Bali Climate Conference in December.
Where clean coal technology is concerned, the funds currently available for the necessary research can of course be increased because the matter must be researched. However, we cannot spend decades waiting for research findings without doing anything else and therefore we must now concentrate on measures which must be implemented immediately, namely reducing CO2 emissions, energy-saving measures and a general transition to renewable sources of energy.
The vote of the ITRE committee has resulted in too great an emphasis on nuclear energy in the Reul report and there has been too little discussion of renewables. Therefore I fully support the amendments tabled in the House, as they help to balance the report. In particular I call upon you to support the proposed amendments recommending that the European Commission make renewables the central focus of its own European Strategic Energy Technology Plan.
Mr President, first I must commend Mr Reul for skilfully steering his report through about 200 committee-stage amendments to provide this House with a very balanced, consistent and honest report that is highly relevant to the challenges we face today and in the future. Many of those defeated amendments have reappeared at the last minute, and we in plenary must throw them out again. These amendments damage not only the report: in the end, they damage the environment that some of the proposals claim to represent.
I use the word 'honest' most deliberately, because Mr Reul has used real words like 'coal' and 'nuclear', rather than hiding behind the generalities of what might or might not be sustainable or renewable, and it is clear that we will continue to rely on burning fossil fuels for generations to come. Of course we support renewables. We do so because they provide necessary, clean energy. However, in most Member States, renewable energy can meet neither our environmental targets, nor our accelerated energy demands, nor our need to remain competitive in global markets. As responsible politicians, we must discard the dogmas of the past and recognise that all clean technologies have their role to play. Quite simply, we must retain and advance the nuclear share - and we will still not be doing enough. In my country, Bulgaria, we were needlessly required to close 2 000 MW of safe, clean nuclear power.
(ES) Mr President, despite the ambitious targets we have set ourselves, it would appear that we all agree that conventional sources of energy will continue to be an important part of our energy mix. Therefore, nuclear energy will also continue to play an important role as it is still necessary in order to ensure security and stability of supply in many countries.
To that end it is reasonable for research to be carried out in areas where nuclear energy's weaknesses are more apparent such as safety or treatment of waste, but we should note that the report clearly endorses the idea that the nuclear option falls within the exclusive competence of the Member States, as Mr Reul noted at the outset.
However, it would appear that some people intend Europe to entrust its future almost exclusively to nuclear energy, making the development of renewables, increased efficiency or research subordinate to it. There is one small detail which we should ponder: what are the public's views on this?
We have very much taken the reality of the situation into account but, of course, we must have clear priorities and in that regard it should be noted that the importance of the Strategic Energy Technology Plan which the Commission is due to submit to us soon is one very important aspect of this.
We believe that the main objective should be to reduce the cost of renewables, to improve the energy efficiency of buildings, industry and transport, and to make progress in low carbon technologies. Europe and the Member States should make these objectives their political priority and the focus of their efforts to build a future energy policy.
(RO) The gross energy production in the European Union is achieved based on various energy sources: 31% nuclear energy, 29% coal, 19% gas, 14% sources of renewable energy and 5% oil.
Romania produces 13.5% of its energy from oil, 15.3% from coal and coke and 5.9% is hydroelectric and nuclear-electrical energy. As regards nuclear energy, it is essential to ensure its security and, especially, adequate waste treatment. Generation IV nuclear energy systems will allow better nuclear waste management and decrease its quantity. Nevertheless, an extremely important element for environmental protection should refer to the treatment of water used to cool reactors. For this reason, the investments in the security and treatment of radioactive waste should be a priority for the countries that generate nuclear energy. The Black Sea region is extremely important for diversifying the European Union's sources of energy. The region has a strategic importance, not only for the transportation of hydrocarbons from the Caspian Sea region to the European Union, but also for the coal resources existing in Romania, Bulgaria, Turkey, Ukraine and Russia. It is important for the coal industry to provide work safety and health conditions. As long as coal is a source of energy, it is important to have the necessary investments in order to provide workplace safety.
(HU) Mr President, ladies and gentlemen, I congratulate the rapporteur and all the shadow rapporteurs. It is a particular achievement of this report that the European Parliament has realised beyond any shadow of a doubt, and accepted, that ideological concerns cannot override environmental and economic necessity. Some of the current Member States have attempted to do just this over the past half-century but, as we know, were unsuccessful. It was in 1956 that Hungary abandoned the vain political notion that it could be a country of iron and steel. Fortunately the European Union has not had to go to such extremes to realise and acknowledge that we will need all our knowledge and all our resources if we are to meet our energy requirements securely in the 21st century. This calls for the maximum possible diversification in terms of both sources and technologies. Ideology cannot decide what sort of footing Europe's energy supply will rest on in 10, 20 or 50 years' time; science must decide. The politicians' role is to demand safety, coordinate sources, and increase public acceptance. For this task I wish all of us - as Hungarian miners would say - 'jó szerencsét', may we come out safely at the end of the day!
Member of the Commission. - Mr President, as was mentioned, this is the third report on the Commission decision and the later decision of the European Council. The Vidal-Quadras report has helped us formulate the internal market package. The Thomsen report will have a huge influence on our proposals on renewables. I can also promise that we will follow the vote on the Reul report very carefully, because the outcome of that report will influence the approach to CCS - first of all the legal proposal and also the report - and also our Strategic Energy Technology Plan and our future policy, as far as the Euratom Treaty gives us a mandate for nuclear energy. That is why this vote will be very carefully followed by the Commission.
At the same time I would like to emphasise a couple of points. It was mentioned that we need to modernise the energy sector. If I recall - now, in 2007 - the first debate in 2004, I believe we have achieved a lot. Definitely, security of supply and climate change are closely related, with perhaps just one major difference at this stage, which is the cost for carbon sequestration, but I believe oil price developments will help.
At the same time, weather challenges were mentioned. We do not invest in sufficient resources. We should really decide on priorities. Without massive investment in research and development in the energy sector, we will not succeed. I believe the three-year debate was very helpful to prepare the ground. But now it is really time to address the issues. How can one claim, for example, that some Member States are dependent on third countries when the Structural Funds are not being used for energy at all, or practically not at all!
I would say also the part in national budgets for research and development is small. So these are the crucial issues to deal with. I am afraid that not much time is left until we have some serious perturbation in the market. So, we need to act, and to act now, on the basis on which Parliament has worked so far.
There was also mention of one particular issue: that we need sufficient energy resources. Sufficient resources need energy demand management. Here again, Parliament has moved and the Commission has moved, and at the same time I needed to start 12 infringement cases for not communicating energy efficiency action plans, the basis for action on energy demand.
With regard to demand and dependence on third countries, this is also something that we should overcome. I think the Saryusz-Wolski report was a courageous attempt to go for it. If one Member State is being blackmailed by a supplier, it should speak out. Because the basic reason is that we have a common foreign and security policy (CFSP) that could give the necessary grounds for common action, and I believe that any country that has enough courage to blackmail any of the EU countries will think twice, or never again blackmail, if this is spoken of and discussed in the Council.
The last part of my intervention will be on nuclear energy. It is very clear that, under the Reform Treaty, the energy mix comes under national decision-making. That means that the decision on nuclear energy is to be made by each and every Member State. But it should also be understood that conditions now definitely demand that the legislation in place should guarantee transparency and predictability, because it is a very long-term investment.
Mr Swoboda also mentioned non-proliferation issues. We are looking at these, but in my opinion, it is very clear that the CFSP has priority and Euratom should fill in and help. It is definitely the CFSP that should lead our activities on non-proliferation.
Two very concrete responses. First of all, Mochovce. Slovenské Elektrárne has indeed notified its intention to construct a nuclear power plant. It is for a VVR reactor 440/213 but it is not of the Chernobyl type. The Commission, in accordance with Article 41 of the Euratom Treaty, will prepare an opinion, taking full account of all the challenges this decision poses. This will take time, but you can be assured that the Commission will perform the correct assessment and will not hesitate if we have any doubts about the safety of this equipment.
On the issue of coming here to talk about the closure of some of the nuclear units, a debate on this issue would not be productive. This issue was agreed by the experts who prepared the ground. It was discussed at a political level and it was agreed at government level and sealed by a referendum in all the Member States, including the countries where these reactors are. Please do not return to this, because it distracts us from future developments. There is no way these reactors will get the green light for prolonging their work time. This is a dead end. Please understand that there will be no development.
I know, perhaps, you have personal views on it, but there will definitely not be developed, at least from the European Commission. The opinion has been formed. It was democratically agreed, and let us keep and honour the commitment.
I greatly appreciate the report that has been drawn up. It is a very difficult report and I believe it has got the accent right. I hope that the vote will definitely help us finalise the paper that we are to prepare by the end of the year.
The debate is closed.
The vote will take place on Wednesday, 24 October.